EXHIBIT 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k) (1) (iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated December 20, 2010 (including amendments thereto) with respect to the Common Stock of AbitibiBowater, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: December 20, 2010 AVENUE INVESTMENTS, L.P. By: Avenue Partners, LLC, its General Partner By: /s/Eric Ross Name: Eric Ross Title: Attorney-in-Fact for Marc Lasry,Managing Member AVENUE INTERNATIONAL MASTER, L.P. By: Avenue International Master GenPar, Ltd. its General Partner By: /s/Eric Ross Name: Eric Ross Title: Attorney-in-Fact for Marc Lasry, Director AVENUE INTERNATIONAL, LTD. By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Director AVENUE INTERNATIONAL MASTER GENPAR, LTD. By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Director AVENUE PARTNERS, LLC By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE — CDP GLOBAL OPPORTUNITIES FUND, L.P. By: Avenue Global Opportunities Fund GenPar, LLC its General Partner By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE GLOBAL OPPORTUNITIES FUND GENPAR, LLC By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE SPECIAL SITUATIONS FUND IV, L.P. By: Avenue Capital Partners IV, LLC, its General Partner By: GL Partners IV, LLC, its Managing Member By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE CAPITAL PARTNERS IV, LLC By:GL Partners IV, LLC, its Managing Member By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member GL PARTNERS IV, LLC By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE SPECIAL SITUATIONS FUND V, L.P. By:Avenue Capital Partners V, LLC, its General Partner By: GL Partners V, LLC, its Managing Member By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE CAPITAL PARTNERS V, LLC By:GL Partners V, LLC, its Managing Member By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member GL PARTNERS V, LLC By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE CAPITAL MANAGEMENT II, L.P. By:Avenue Capital Management II GenPar, LLC, its General Partner By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member AVENUE CAPITAL MANAGEMENT II GENPAR, LLC By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry, Managing Member MARC LASRY By: /s/Eric Ross Name:Eric Ross Title:Attorney-in-Fact for Marc Lasry
